DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1, 3-4, 6-10, 12-15, 33 as filed 4/20/2021 is/are allowed. Claim(s) 29-32, 34 is/are hereby cancelled.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Luke Kilyk on 5/21/2021.
The application has been amended as follows: 
----
Claim(s) 29-32, 34 are withdrawn from consideration without traverse as filed on 5/21/2021, is/are hereby cancelled.
1. (Currently Amended) A method of treating dialysate comprising: a) passing spent dialysate received from a dialyzer through a sorbent cartridge to produce regenerated dialysate that is discharged from the sorbent cartridge for circulation back to the dialyzer; b) introducing bicarbonate solution into the regenerated dialysate during a first dialysis treatment time period to provide a treated regenerated dialysate that is circulated to the dialyzer; c) adding sterile water to the regenerated dialysate during a second dialysis treatment time period occurring after the first dialysis treatment time period to provide a diluted regenerated dialysate that is circulated to the dialyzer, wherein the first dialysis treatment ;
wherein the dialyzer comprises a blood flow path, a dialysate flow path, a dialysate inlet that receives fresh or the regenerated dialysate into the dialyzer, and a dialysate outlet that discharges the spent dialysate from the dialyzer, the sorbent cartridge comprises a sorbent cartridge inlet and a sorbent cartridge outlet, the dialysate passes through a fluid circuit comprising a first fluid circuit passageway extending between the dialysate outlet to the sorbent cartridge inlet and a second fluid circuit passageway extending between the sorbent cartridge outlet to the dialysate inlet, a source of the bicarbonate solution is fluidly coupled to the second fluid passageway, a pump or orifice flow controller delivers the bicarbonate solution at a controlled rate from the source of the bicarbonate solution into the second fluid passageway, wherein the orifice flow controller has a body that defines an orifice or flow passageway through which fluid flows from tubing fluidly coupled at an inlet of the orifice flow controller to tubing fluidly coupled at the outlet of the orifice flow controller, a supply of the sterile water fluidly coupled to the second fluid passageway introduces the sterile water into the second fluid passageway from the supply of the sterile water, and an electronic controller controls the pump or orifice flow controller during the first dialysis treatment time period and the same or different electronic controller controls the supply of the sterile water during the second dialysis treatment time period.
15. (Currently Amended) The method of claim 1, further comprising providing an expandable reservoir, first tubing, and second tubing, wherein the expandable reservoir comprising a reservoir inlet, a reservoir outlet, and a bottom portion defining progressively reducing cross-sectional area in a direction extending from the reservoir inlet towards the reservoir outlet, wherein fluid is held within the expandable reservoir in progressively smaller cross-sectional areas nearer to the reservoir outlet; the second tubing configured to provide a fluid communication of regenerated dialysate discharged from a third tubing configured to provide a fluid communication of regenerated dialysate and any sterile water from the reservoir outlet to a dialysate inlet of the dialyzer.
----
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reasons for Allowance are the same as those presented by the Applicant in the Remarks submitted on 04/20/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/WAQAAS ALI/
Primary Examiner, Art Unit 1777